        Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                                     )
UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
                      v.                             )    Criminal Case No. 19-CR-10080-NMG
                                                     )
                                                     )
DAVID SIDOO, et al.,                                 )
                                                     )
                                  Defendants.        )
                                                     )



             DEFENDANTS’ PRELIMINARY OPPOSITION TO PROPOSED
                                    PROTECTIVE ORDER

       Defendants Michelle Janavs, Gamal Abdelaziz, Diane Blake and Todd Blake, I-Hsin

“Joey” Chen, Amy Colburn and Gregory Colburn, Mossimo Giannulli, Elizabeth Henriquez and

Manuel Henriquez, Elisabeth Kimmel, Lori Loughlin, William McGlashan, Jr., John Wilson, Dr.

Homayoun Zadeh, and Robert Zangrillo (collectively as “Defendants”), through their undersigned

counsel, hereby give notice that they oppose the government’s motion for a protective order (the

“Motion”). Dkt. No. 317. Defendants object to the substance of the government’s proposed

protective order as well as the government’s failure to meet and confer with the Defendants prior

to filing the Motion in violation of Local Rules 37.1(a). See also Local Rules 7.1 and 26.2(c).

       Defendants respectfully request that the Court defer ruling on the Motion until all

defendants have had an opportunity to be heard in opposition pursuant to Local Rules 37.1(c) and

116.3(i). Defendants will attempt to meet and confer with the government in an effort to narrow

the areas of disagreement. In the absence of an agreement, Defendants will file an opposition to

the Motion no later than April 23, 2019.


                                                1
       Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 2 of 8



                             Respectfully Submitted,

                             MICHELLE JANAVS

                             By her attorneys,

Dated: April 16, 2019        /s/ John L. Littrell
                             Thomas H. Bienert, Jr. (pro hac vice)
                             John Littrell (pro hac vice)
                             Bienert | Katzman PC
                             903 Calle Amanecer, Suite 350
                             San Clemente, CA 92673
                             Tel: (949) 369-3700
                             tbienert@bienertkatzman.com
                             jlittrell@bienertkatzman.com

                             Jonathan L. Kotlier (BBO #545491)
                             Nutter, McClennen & Fish, LLP
                             155 Seaport Boulevard
                             Boston, MA 02210-2604
                             Tel: 617-439-2000
                             jkotlier@nutter.com


                             GAMAL ABDELAZIZ

                             By his attorneys,

Dated: April 16, 2019        /s/ Brian T. Kelly
                             Brian T. Kelly (BBO #549556)
                             Joshua C. Sharp (BBO #681439)
                             Nixon Peabody LLP
                             53 State Street
                             Boston, MA 02109
                             Tel: (617) 345-1000
                             bkelly@nixonpeabody.com
                             jsharp@nixonpeabody.com




                                       2
       Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 3 of 8




                            I-HSIN “JOEY” CHEN

                            By his attorneys,

Dated: April 16, 2019       /s/ Reuben Camper Cahn
                            Reuben Camper Cahn (pro hac vice)
                            Jennifer L. Keller (pro hac vice)
                            Chase A. Scolnick (pro hac vice)
                            KELLER/ANDERLE LLP
                            18300 Von Karman Avenue, Suite 930
                            Irvine, CA 92612
                            Tel: (949) 476-8700
                            rcahn@kelleranderle.com


                            AMY COLBURN AND GREGORY COLBURN

                            By their attorneys,

Dated: April 16, 2019       /s/ Jordan Kearney
                            Jordan Kearney (Pro Hac Vice)
                            HOOPER, LUNDY & BOOKMAN, P.C.
                            575 Market Street, Suite 2300
                            San Francisco, CA 94105
                            Tel: (415) 875-8500
                            jkearney@health-law.com

                            David S. Schumacher (BBO #647917)
                            HOOPER, LUNDY & BOOKMAN, P.C.
                            470 Atlantic Avenue, Suite 1201
                            Boston, MA 02210
                            Tel: (617) 532-2700
                            dschumacher@health-law.com

                            Patric Hooper (Pro Hac Vice)
                            HOOPER, LUNDY & BOOKMAN, P.C.
                            1875 Century Park East, Suite 1600
                            Los Angeles, California 90067-2517
                            Tel: (310) 551-8111
                            phooper@health-law.com




                                       3
       Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 4 of 8



                            ELIZABETH HENRIQUEZ

                            By her attorneys,

Dated: April 16, 2019       /s/ Aaron M. Katz
                            Aaron M. Katz (BBO #662457)
                            Ropes & Gray LLP
                            Prudential Tower
                            800 Boylston St.
                            Boston, MA 02199-3600
                            Tel: (617) 951-7117
                            aaron.katz@ropesgray.com

                            Laura G. Hoey (pro hac vice)
                            Ropes & Gray LLP
                            191 North Wacker Drive, 32nd Floor
                            Chicago, IL 60606
                            Tel: (312) 845-1200
                            laura.hoey@ropesgray.com

                            Colleen A. Conry (pro hac vice)
                            Ropes & Gray LLP
                            2099 Pennsylvania Avenue, N.W.
                            Washington, DC 20006-6807
                            Tel: (202) 508-4600
                            colleen.conry@ropesgray.com


                            MANUEL HENRIQUEZ

                            By his attorneys,

Dated: April 16, 2019       /s/ Walter Brown
                            Walter Brown (pro hac vice)
                            Orrick, Herrington & Sutcliffe, LLP
                            405 Howard Street
                            San Fransciso, CA 94105
                            Tel: (415) 773-5700
                            wbrown@orrick.com




                                       4
       Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 5 of 8



                            ELISABETH KIMMEL

                            By her attorneys,

Dated: April 16, 2019       /s/ Eóin P. Beirne
                            R. Robert Popeo (BBO #403360)
                            Mark E. Robinson (BBO #423080)
                            Eóin P. Beirne (BBO #660885)
                            Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.
                            One Financial Center
                            Boston, MA 02111
                            Tel: (617) 348-02111
                            ebeirne@mintz.com


                            JOHN WILSON

                            By his attorneys,

Dated: April 16, 2019       /s/ Michael Kendall
                            Michael Kendall (BBO #544866)
                            Yakov Malkiel (BBO #689137)
                            WHITE & CASE LLP
                            75 State Street
                            Boston, MA 02109-1814
                            Tel: (617) 979-9310
                            michael.kendall@whitecase.com

                            Andrew E. Tombak (pro hac vice)
                            WHITE & CASE LLP
                            1221 Avenue of the Americas
                            New York, NY 10020
                            Tel: (212) 819-8428
                            Andrew.tomback@whitecase.com

                            DR. HOMAYOUN ZADEH

                            By his attorneys,

Dated: April 16, 2019       /s/ Tracy A. Miner
                            Tracy A. Miner (BBO #547137)
                            Megan A. Siddall (BBO #568979)
                            Seth B. Qrkand (BBO #669810)
                            Miner Qrkand Siddall LLP
                            470 Atlantic Ave, 4th Floor
                            Boston, MA 02110
                            Tel.: (617) 273-83 77
                            tminer@mosllp.com
                                        5
       Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 6 of 8



                            msiddall@mosllp.com
                            sorkand@mosllp.com


                            ROBERT ZANGRILLO

                            By his attorneys,

Dated: April 16, 2019       /s/ Nicholas Theodorou
                            Nicholas Theodorou (BBO #495730)
                            Foley Hoag LLP
                            155 Seaport Boulevard
                            Boston, MA 02210
                            Tel: (617) 832-1163
                            ntheodorou@foleyhoag.com

                            Martin G. Weinberg, Esq. (BBO #519480)
                            20 Park Plaza, Suite 1000
                            Boston, MA 02116
                            Tel: (617) 227-3700
                            owlmgw@att.net

                            Matthew L. Schwartz
                            Boies Schiller Flexner
                            55 Hudson Yards, 20th Floor
                            New York, NY 1001
                            Tel: (212) 303-3646
                            mlschwartz@bsfllp.com


                            LORI LOUGHLIN

                            By her attorneys,

Dated: April 16, 2019       /s/ William J. Trach
                            William J. Trach (BBO #661401)
                            LATHAM & WATKINS LLP
                            200 Clarendon Street
                            Boston, MA 02116
                            Tel: (617) 948-6000
                            william.trach@lw.com

                            Sean M. Berkowitz (admitted pro hac vice)
                            LATHAM & WATKINS LLP
                            330 North Wabash Avenue, Suite 2800
                            Chicago, IL 60611
                            Tel: (312) 777-7016
                            sean.berkowitz@lw.com
                                       6
       Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 7 of 8



                            Perry J. Viscounty (admitted pro hac vice)
                            LATHAM & WATKINS LLP
                            650 Town Center Drive, 20th Floor
                            Costa Mesa, CA 92626
                            Tel: (714) 540-1235
                            perry.viscounty@lw.com


                            MOSSIMO GIANNULLI

                            By his attorneys,

Dated: April 16, 2019       /s/ Sean M. Berkowitz
                            Sean M. Berkowitz (admitted pro hac vice)
                            LATHAM & WATKINS LLP
                            330 North Wabash Avenue, Suite 2800
                            Chicago, IL 60611
                            Tel: (312) 777-7016
                            sean.berkowitz@lw.com

                            William J. Trach (BBO #661401)
                            LATHAM & WATKINS LLP
                            200 Clarendon Street
                            Boston, MA 02116
                            Telephone: (617) 948-6000
                            william.trach@lw.com

                            Perry J. Viscounty (admitted pro hac vice)
                            LATHAM & WATKINS LLP
                            650 Town Center Drive, 20th Floor
                            Costa Mesa, CA 92626
                            Tel: (714) 540-1235
                            perry.viscounty@lw.com


                            WILLIAM MCGLASHAN, JR.

                            By his attorneys,

Dated: April 16, 2019       /s/ Jack W. Pirozzolo
                            Jack W. Pirozzolo (BBO #564879)
                            jpirozzolo@sidley.com
                            SIDLEY AUSTIN LLP
                            60 State Street, 36th Floor
                            Boston, MA 02109
                            Tel: (617) 223-0304



                                       7
         Case 1:19-cr-10080-NMG Document 349 Filed 04/16/19 Page 8 of 8



                                      Joan M. Loughnane (pro hac vice)
                                      jloughnane@sidley.com
                                      SIDLEY AUSTIN LLP
                                      787 7th Avenue
                                      New York, NY 10019
                                      Tel: (212) 839-5567

                                      /s/ John C. Hueston
                                      John C. Hueston (pro hac vice)
                                      Marshall Camp (pro hac vice)
                                      HUESTON HENNIGAN LLP
                                      523 W. 6th Street, Suite 400
                                      Los Angeles, CA 90014
                                      Tel: (213) 788-4340
                                      jhueston@hueston.com
                                      mcamp@hueston.com


                                      DIANE BLAKE AND TODD BLAKE

                                      By their attorneys,

 Dated: April 16, 2019                /s/ David E. Meier
                                      David E. Meier (BBO #341710)
                                      Todd & Weld LLP
                                      One Federal Street, 27th Floor
                                      Boston, MA 02110
                                      Tel: (617) 624-4732
                                      dmeier@toddweld.com

                                      Stephen H. Sutro, Esq.
                                      Duane Morris LLP
                                      One Market Plaza, Suite 2200
                                      San Francisco, CA 94105-1127
                                      Tel: (415) 957-3008
                                      shsutro@duanemorris.com


                                 CERTIFICATE OF SERVICE

       I, John Littrell, hereby certify that on April 16, 2019, this document, filed through the

CM/ECF system, will be sent electronically to all registered participants in this matter as identified

on the Notice of Electronic Filing (NEF).

                                                                      /s/ John L. Littrell
                                                                        John L. Littrell
                                                  8
